DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/20/2022 has been entered.
Claims 8-13, 26-27, and 29-34 remain pending and under prosecution.

Claim Objections
Claim 8 is objected to because of the following informalities: the recitation of “concurrent comparison is performed during as the sensing of the evoked response elicited by the first delivered electrical signal” should not include “as.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In regard to Claims 8 and 29, applicant’s disclosure does not provide support for the recitation of “a concurrent comparison” and “the concurrent comparison is performed during the sensing of the evoked response elicited by the first delivered electrical signal.”  Specifically, the specification does not provide any support for any indication toward the timing of the comparison because it is silent as to the timing of said steps in general and therefore, the invention has been disclosed as time agnostic.  Thus, the terms “concurrent” and “during” are not properly supported because they indicate a particular time in which the comparison is performed, which has not been disclosed.  “Concurrent” and “during” have been interpreted in the broadest reasonable sense to mean “at the same time,” which has not been supported by the disclosure.  Thus, said terms (which are not part of the original claims) constitute new matter.
This is also applied to the limitation “a sensor configured  to sense from a brain concurrently with a the delivery of the first electrical signal” for use of the term “concurrently.”
It is noted that since the disclosure does not provide specific mention of the timing of said steps, the timing of said invention has been assumed to be that of typical medical inventions, which is considered “real time.”  However, it is noted that this has not been 
Claims 9-13, 26-27, and 30-34 are rejected by virtue of dependency on the above claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 13, 26-27, 29, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio (US Pub No. 20120046711) in view of [Harris et al (US Pub No. 20080021341) or Osorio (US Pub No. 20110160795)].

Regarding Claims 8 and 29, Osorio (‘711) discloses at least one electrical pulse generator 275, best seen in Figure 2 (0074);
at least one electrode 282 configured to deliver a first electrical signal, best seen in Figure 2 (0074);
at least one sensor 212 configured to sense, via an evoked response device with one or more evoked response device processors 215, 265, a brain evoked response elicited by a delivery of the first electrical signal to a neural structure, best seen in Figure 2 (0055, 0067-0068) – it is noted the sensor is configured to sense from the brain in real time with delivery of the first electrical signal; and
a medical device, comprising:
one or more processors 215, 276, 285 configured to automatically adjust (Figure 11-2, steps 1150 and 1357) at least one parameter selected from an inter-pulse interval, a current magnitude, a pulse width, a pulse shape, a pulse polarity, and a pulse charge balancing of the first delivered electrical signal (0075) when the brain evoked response is not considered a therapeutically efficacious brain evoked response (0096, 0098, 0116-0117, 0145-0146);
the one or more processors 266 configured to determine an efficacy index of the evoked response, wherein the efficacy index provides a normalized indication of a reduction of a seizure intensity, a seizure duration, and a seizure spread resulting from the test evoked response (0081-0082, 0084 – normalized, 0085, 0087, 0091 – duration, spread, 0094 – intensity, 0095, 017, 0138-0146); and

However, Osorio (‘711) does not expressly disclose the one or more processors configured to compare the brain evoked response elicited by the first delivered electrical signal to a brain evoked response elicited by a prior delivered electrical signal known to be therapeutically efficacious; the one or more processors configured to determine whether the brain evoked response elicited by the first electrical signal is sufficiently similar to the therapeutically efficacious brain evoked response, where sufficiently similar is achieved by reaching a threshold value; in response to the brain evoked response being insufficiently similar to the therapeutically efficacious brain evoked response, adjusting at least one parameter of the electrical signal.
It is noted that Osorio (‘711) disclose that therapeutically efficacious is determined by reaching/matching a threshold value of efficacy threshold and not therapeutically efficacious is determined by not reaching/not matching said threshold value (0141).
Harris et al teach that it is well-known in the art to provide an analogous device comprising comparing (last step of Figure 13) brain response signals, i.e. EEG, for a seizure therapy to brain response signals (EGG) from a prior delivered therapy known to be therapeutically efficacious, i.e. comparing second follow up data to other follow up data determined to be therapeutically efficacious, as an objective manner of comparing the efficaciousness of the therapy (0171).  The comparison thus allows the standard of therapeutically efficacious to be defined by the therapy itself versus being defined only by the desired outcome.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Osorio (‘711) such that the one or more processors configured to compare the brain evoked response elicited by the first delivered electrical signal to a brain evoked response elicited by a prior delivered electrical signal known to be therapeutically efficacious, as taught by Harris et al or Osorio (‘795), to provide an equally as effectively manner to track the efficaciousness of the therapy by the first electrical signal by comparing the therapy to a known efficacious therapy, such that when combined with Osorio (‘711), the one or more processors are configured to determine whether the brain evoked response elicited by the first electrical signal is sufficiently similar to the therapeutically 

In terms of the timing, it is noted that the combination of Osorio (‘711) with Harris et al or Osorio (‘795) make obvious to one of ordinary skill in the art to perform the comparison in “real time” for benefits such as faster treatment of the patient because once the efficacy of the first delivered electrical signal is determined by the comparison in real time, it would enable the electrical signal to be adjusted to properly provide therapy to the patient during a time of need, i.e. during a seizure.  
Osorio (‘711) already disclose that the method can be performed in “real time” or “offline” as would be advantageous (0041, 0045).  Harris et al is also concerned with sampling and analysis of the patient’s EEG signals in response to the analogous implanted device in real time (0082-0084, 0120, 0132 – real time analysis).  Osorio (‘795) also discloses the consideration of “real time” or “offline” as desired (0003, 0042, 0048, 0095, 0138).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the comparison of Harris et al or Osorio (‘795) performed in real time (and not just offline) with the invention of Osorio (‘711) to effectively provide benefits 

Regarding Claim 13 and 34, Osorio (‘711) further teaches the neural structure is a vagus nerve (0060), a trigeminal nerve, a hypoglossal nerve, a glossopharyngeal nerve, or a brain structure.
Claim 26: Osorio (‘711) discloses the efficacy index comprises assessment of adverse effects of the test evoked response (0092, 0094, 0100, 0101, 0105, 0144).
Claim 27: Osorio (‘711) discloses the adjustment device is configured to adjust at least one parameter selected from the inter-pulse interval, the current magnitude, the pulse width, the pulse shape, the pulse polarity, and the pulse charge balancing of the delivered electrical signal, in response to the test evoked response causing an adverse effect (0092, 0094, 0096, 0098, 0100, 0101, 0105, 0116-0117, 0145-0146).


Claims 9, 11-12, 30, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio (‘711) in view of Harris et al or Osorio (‘795), further in view of Osorio (US 2012/0071774).
Regarding claim 9 and 30, Osorio (‘711) in view of Harris et al or Osorio (‘795) disclose all of the elements of the current invention as stated above for claim 8 except the one or more processors being configured to compare specific evoked response parameters.

It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Osorio (‘711) in view of Harris et al or Osorio (‘795) to incorporate the comparison of the specific characteristics taught by Osorio (‘2012) because the comparison of the shapes of two signals, including number of phases, maxima, and minima, is known in the art to be an effective method of determining signal similarity, as demonstrated by Osorio (‘2012).
Regarding claims 11 and 12 and 32-33, Osorio (‘711) in view of Harris et al or Osorio (‘795) teaches all of the elements of the current invention as stated above for claim 8 except an autocorrelation function.
Regarding claim 11 and 32, Osorio ('2012) teaches one or more processors that implements an autocorrelation function between a test evoked response and a therapeutic evoked response (paragraph 0084). 
Regarding claim 12 and 33, Osorio ('2012)  further teaches the test evoked response and the therapeutic evoked response are similar if the value of said autocorrelation function is at least 0.9 (paragraph 0084).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Osorio (‘711) in view of Harris et al or Osorio (‘795) to incorporate the autocorrelation function taught by Osorio ('2012) because such a function is an effective .

Claim 10 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio (‘711) in view of Harris et al or Osorio (‘795), further in view of Gerber (US 2011/0040546) and Osorio (‘2012).
Osorio (‘711) in view of Harris et al or Osorio (‘795) teaches all of the elements of the current invention as stated above for claim 8 except specific criteria for the test evoked response being similar to the therapeutic response.
Gerber teaches that a test evoked response is similar to a therapeutic response if one or more of their latency, amplitude (paragraph 0006) or duration do not differ by more than 10% (paragraph 0096).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Osorio (‘711) in view of Harris et al or Osorio (‘795) to incorporate the 10% amplitude similarity threshold taught by Gerber because such a comparison between evoked signal amplitudes is an effective means for quantifying how similar two evoked potential signals are and for determining if stimulation parameters should be modified, as demonstrated by Gerber.
Osorio (‘2012) teaches that a test evoked response is similar to a therapeutic response if the number and polarity of phases, the number and polarity of minima, and the number and polarity of maxima are the same (paragraph 0042).



Response to Arguments
Applicant's arguments filed have been fully considered but they are moot as the rejection has been amended in the following manner to advance prosecution.
Applicant contends that Harris et al does not disclose initiating a concurrent comparison of the brain evoked response elicited by the first delivered electrical signal to a brain evoked response elicited by a prior delivered electrical signal known to be therapeutically efficacious performed “during” the sensing of the evoked response elicited by the first delivered electrical signal.  Applicant contends that the last step of Figures 13 that compares the baseline data and the follow up data…to evaluate the efficacy of the experimental therapy is an example of a controlled study which is materially different than the recited claims (remarks 2/23/2022, pg. 18).  However, it is noted that applicant does not provide any specific explanation of why “a controlled study” is materially different from the recited claims.  These arguments are moot in light of the following.  
It is noted that the terms “concurrent(ly)” and “during” have been interpreted in the broadest reasonable sense to mean “at the same time,” which has not been supported by the 
It is noted that since the disclosure does not provide specific mention of the timing of said steps, the timing of said invention has been assumed to be that of typical medical inventions, which is considered “real time,” despite not being presently claimed.  It is also submitted that the terms “concurrent(ly)” and “during” are not equivalent to “real time.”

In an effort to advance prosecution, it is submitted that the timing of the comparison and other steps have been interpreted to mean “real time.”  The above rejection now makes obvious having the comparison of Harris et al or Osorio (‘795) performed in real time, as evidenced by the disclosure of both Harris et al and Osorio (‘795), as well as primary reference Osorio (‘711).  This is reiterated here:
In terms of the timing, it is noted that the combination of Osorio (‘711) with Harris et al or Osorio (‘795) make obvious to one of ordinary skill in the art to perform the comparison in “real time” for benefits such as faster treatment of the patient because once the efficacy of the first delivered electrical signal is determined by the comparison in real time, it would enable the electrical signal to be adjusted to properly provide therapy to the patient during a time of need, i.e. during a seizure.  
Osorio (‘711) already disclose that the method can be performed in “real time” or “offline” as would be advantageous (0041, 0045).  Harris et al is also concerned with sampling 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the comparison of Harris et al or Osorio (‘795) performed in real time (as well as offline) with the invention of Osorio (‘711) to effectively provide benefits such as faster treatment of the patient because once the efficacy of the first delivered electrical signal is determined by the comparison in real time, it would enable the electrical signal to be adjusted as quickly to properly provide therapy to the patient during a time of need, i.e. during a seizure.  
The previous 112 rejections are withdrawn in light of applicant’s amendments.  However, new ones are set forth above.  It is noted that the issue of timing of the comparison step has been exhaustively addressed in various previous actions (Advisory Action (3/7/2022), Final Action (12/21/2021), Nonfinal (6/24/2021), Advisory Action (3/19/2021), Final Action (1/12/2021), Nonfinal (10/5/2020), and Advisory Action (2/78/2020)).  Given the time agnostic nature of the specification, it is submitted that any attempts to specify the timing of said comparison step would constitute new matter.  It is submitted that the only timing detail potentially supported by the disclosure would be “real time,” as now applied to the interpretation of the claims above.  It is noted that applicant has provided minimal remarks and showing of support in the specification for the timing of the steps and as recited in the claims.  If specific disclosure exists, further explanation and/or show of support is requested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

H.Q. NGUYEN
Examiner
Art Unit 3791

/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791